Citation Nr: 0027771	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-09 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1954 to 
June 1962 and from October 1992 to January 1993, died in June 
1993.  The appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

The appellant had a personal hearing on her appeal before a 
hearing officer at the RO in March 1995.  The transcript is 
of record.  


REMAND

The death certificate discloses that the veteran died on June 
[redacted], 1993, at the age of 58 from an acute septal myocardial 
infarction due to severe, bilateral coronary arteriosclerosis 
and moderate generalized atherosclerosis.  Another 
significant condition contributing to death but unrelated to 
the underlying cause was pulmonary congestion and edema.  An 
autopsy was performed.  Service connection was in effect for 
no disability at the time of his death.  

The National Personnel Records Center has not verified a 
period of active duty for training from May 29, 1993 that 
ended with the veteran's death.  Nevertheless, military 
orders and an Air Force report of casualty reflect this 
period of active duty for training.  

There are no medical records from the Gulf Coast Medical 
Center where the autopsy presumably was performed.  The 
veteran is shown to have died in the emergency room of this 
facility.  Also, there are no individual and unit training 
records of the veteran on file, particularly covering the 
period of active duty for training proximate to his death, 
nor are there any service medical records on file for this 
period.  The appellant's representative requests such records 
to determine the nature of any duties that could have had an 
impact on the cause of his death.  

The record indicates the absence of evidence that may assist 
the appellant in the development and completion of her claim.  
See 38 U.S.C.A. § 5103 (West 1991) and Robinette v. Brown, 8 
Vet. App. 69 (1995) (when a claim is not well grounded and 
the claimant informs VA of the existence of certain evidence 
that could well ground the claim, VA has duty under 38 
U.S.C.A. § 5103(a) to inform claimant that application for 
compensation is incomplete and to submit the pertinent 
evidence).  Accordingly, the case is remanded for the 
following actions:  

1.  The National Personal Records Center 
should be contacted to verify the 
veteran's active duty for training period 
from May 29 to the date of his death.  

2.  The Arkansas Air National Guard, 
Headquarters (HQ) 188 Fighter Group, 4850 
Leigh Avenue, Municipal Airport, Fort 
Smith, Arkansas 72903-6096, should be 
contacted to obtain all individual and 
unit training records and all available 
medical records such as any physical 
examination and outpatient clinical 
records covering the veteran's period of 
active duty for training commencing May 
29, 1993.  

3.  Gulf Coast Medical Center should be 
contacted to obtain all the medical 
records pertaining to the veteran's death 
there, to include complete autopsy 
protocol records.  

4.  The appellant should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

5.  Following completion of the above 
actions, the RO must review the claim 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  In the event the benefits sought 
are not granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case, to 
include the applicable regulations, and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

